Bleckley, Judge.
That part of the fi. fa. which conferred on the sheriff authority to seize and sell was perfect. The slight error in the subsequent direction in respect to disposing of the proceeds of sale was of no consequence. It was plainly a clerical omission, and whether supplied or not by -amendment, would make little or no difference. Certainly it did not affect the sheriff’s authority to seize and sell the defendant’s property; and that was the only material matter in passing upon the validity of a sale made under the fi. fa.
Cited for plaintiff in error: Code, §§2628, 3496, 3507; 11 Ga., 294; 37 Ib., 251; 56 Ib., 543.
Judgment reversed.